
  Jordan 1952 (rev. 2016)
  
  

  

  


Preamble


We, Talal the First, King of the Hashemite Kingdom of Jordan, in accordance with Article 25 of the Constitution, and in pursuance of the decision of the Senate and the House of Representatives, hereby approve the following amended Constitution and decree its promulgation.



CHAPTER 1. The State and Its Ruling Regime



Article 1


The Hashemite Kingdom of Jordan is an independent sovereign Arab State. It is indivisible and no part of it may be ceded. The Jordanian people is a part of the Arab Nation, and its ruling regime is parliamentary with a hereditary monarchy.



Article 2


Islam is the religion of the State and Arabic is its official language.



Article 3


The City of Amman is the capital of the Kingdom, and it may be transferred to another place by a special law.



Article 4


The Jordanian flag shall be of the following form and measurements:


Its length shall be twice its width. It shall be divided horizontally into three parallel equal stripes, the uppermost of which shall be black; the center, white; and the lowest, green. At the end of the flag-staff, it shall have a red triangle, the base of which shall be equal to its width, and its height shall be equal to half of its length. In this triangle there shall be a white seven-pointed star of such an area that may absorbed in a circle the diameter of which shall be one-fourteenth of its length; and shall be so placed that its middle shall be at the intersection of the lines bisecting the angles of the triangle, and the axis running through one of its points shall be parallel to the base of the triangle.



CHAPTER 2. Rights and Duties of Jordanians



Article 5


Jordanian nationality shall be defined by law.



Article 6




1. Jordanians shall be equal before the law with no discrimination between them in rights and duties even if they differ in race, language or religion.




2. The defence of the country, its territory, the unity of its people and the preservation of social peace are sacred duty of every Jordanian.




3. The State shall ensure work and education within the limits of its possibilities, and shall ensure tranquility and equal opportunities to all Jordanians.




4. The family is the basis of society the core of which shall be religion, morals and patriotism; the law shall preserve its legitimate entity and strengthen its ties and values.




5. The law shall protect motherhood, childhood and the old-aged; and shall avail care for the youngsters and those with disabilities and protect them against abuse and exploitation.



Article 7




1. Personal freedom shall be guaranteed.




2. Every infringement on rights and public freedoms or the inviolability of the private life of Jordanians is a crime punishable by law.



Article 8




1. No person may be seized, detained, imprisoned or the freedom thereof restricted except in accordance with the provisions of the law.




2. Every person seized, detained, imprisoned or the freedom thereof restricted should be treated in a manner that preserves human dignity; may not be tortured, in any manner, bodily or morally harmed; and may not be detained in other than the places permitted by laws; and every statement uttered by any person under any torture, harm or threat shall not be regarded.



Article 9




1. No Jordanian may be deported from the territory of the Kingdom.




2. No Jordanian may be prohibited from residing at any place; be prevented from movement; or be compelled to reside in a specified place, except in the circumstances prescribed by law.



Article 10


Dwelling houses shall be inviolable and may not be entered except in the circumstances prescribed by law, and in the manner provided for therein.



Article 11


No property of any person shall be expropriated except for public utility and in consideration of a just compensation as shall be prescribed by law.



Article 12


Compulsory loans shall not be imposed and property, movable or immovable, shall not be confiscated except in accordance with the law.



Article 13


Compulsory labour shall not be imposed on any person, but pursuant to law, work or service may be imposed on any person:







1.
in a state of necessity, such as the state of war, the occurrence of a public danger, fire, flood, famine, earthquake, severe epidemic among humans or animals; or diseases of animals, insects, plants or any other similar disease, or in any other circumstances which might endanger the safety of the population, in whole or in part.






2.
as a result of the conviction thereof by a court, provided that the work or service is performed under the supervision of an official authority; and provided that the convicted person shall not be hired to any persons, companies, societies or any public body, or be placed at their disposal.





Article 14


The State shall safeguard the free exercise of the rites of religions and creeds in accordance with the customs observed in the Kingdom, if such is not inconsistent with public order or morality.



Article 15




1. The State shall guarantee freedom of opinion; and every Jordanian shall freely express his opinion by speech, writing, photography and the other means of expression, provided that he does not go beyond the limits of the law.




2. The State shall guarantee the freedom of scientific research and literary, technical, cultural and sports excellence provided that such does not violate the provisions of the law or public order and morality.




3. The State shall guarantee the freedom of the press, printing, publication and information media within the limits of the law.




4. Newspapers and information media may not be suspended nor the license thereof revoked except by a judicial order in accordance with the provisions of the law.




5. In the event of the declaration of martial law or an emergency, the law may impose a limited censorship on newspapers, publications, books and information and communication media in matters related to public safety and national defence purposes.




6. The law shall regulate the method of control of the resources of newspapers.



Article 16




1. Jordanians shall have the right to hold meetings within the limits of the law.




2. Jordanians shall have the right to establish societies, unions and political parties provided their objective is lawful, their methods peaceful, and their by-laws not in violation of the provisions of the Constitution.




3. The law shall regulate the manner of the establishment of societies, unions and political parties and the control of their resources.



Article 17


Jordanians shall have the right to address the public authorities on personal matters affecting them, or on what is relative to public affairs in the manner and conditions prescribed by law.



Article 18


All postal and telegraphic correspondence, telephonic communications, and the other communications means shall be regarded as secret and shall not be subject to censorship, viewing, suspension or confiscation except by a judicial order in accordance with the provisions of the law.



Article 19


Congregations shall have the right to establish and maintain their own schools for the education of their own members provided that they comply with the general provisions of the law and be subject to the Government control in their curricula and orientation.



Article 20


Basic education shall be compulsory for Jordanians and free of charge in Government schools.



Article 21




1. Political refugees shall not be extradited on account of their political principles or their defence of freedom.




2. International agreements and laws shall regulate the extradition of ordinary criminals.



Article 22




1. Every Jordanian shall be entitled to hold public offices under the conditions prescribed in law or regulations.




2. Appointment to public offices, whether permanent or temporary, in the State and the departments attached thereto and the municipalities shall be on the basis of merits and qualifications.



Article 23




1. Work is the right of all citizens, and the State shall avail it to Jordanians by directing and improving the national economy.




2. The State shall protect labour and enact legislation therefor based on the following principles:







a.
Giving the worker a wage commensurate with the quantity and quality of his work.






b.
Defining weekly work hours and granting workers weekly and annual paid rest days.






c.
Specifying special compensation to workers supporting families and in the cases of dismissal, illness, disability and emergencies arising out of work.






d.
Establishing special conditions for the work of women and juveniles.






e.
Subjection of factories to health safeguards.






f.
Free trade union within the limits of the law.





CHAPTER 3. Powers - General Provisions



Article 24




1. The Nation is the source of powers.




2. The Nation shall exercise its powers in the manner prescribed in this Constitution.



Article 25


The Legislative Power shall be vested in the Parliament and the King. The Parliament shall consist of the Senate and the House of Representatives.



Article 26


The Executive Power shall be vested in the King, and he shall exercise it through his Ministers in accordance with the provisions of this Constitution.



Article 27


The Judicial Power shall be independent and exercised by the courts in their different types and levels. All judgments shall be issued in accordance with the law in the name of the King.



CHAPTER 4. The Executive Power



Part 1. The King and His Prerogatives



Article 28


The Throne of the Hashemite Kingdom of Jordan is hereditary to the dynasty of King Abdullah Bin Al-Hussein in a direct line through the male heirs pursuant to the following provisions:







a.
The Royal title shall pass from the holder of the Throne to his eldest son, then to the eldest son of that eldest son, and in linear succession in a similar process thereafter. Should the eldest son die before the Throne devolves upon him, his eldest son shall inherit the Throne, even if the deceased has brothers. The King may, however, select one of his brothers as heir apparent. In this event, the title to the Throne shall pass to him from the holder of the Throne.






b.
If the person entitled to the Throne does not have a male heir, it shall pass to his eldest brother. If he has no brothers, to the eldest son of his eldest brother. If his eldest brother has no son, to the eldest son of his other brothers according to the seniority in age of the brothers.






c.
In the absence of brothers and nephews, the title to the Throne shall pass to the uncles and their descendants, in the order prescribed in Paragraph (b).






d.
Should the last King die without an heir in the manner prescribed above, the Throne shall devolve upon the person selected by the Parliament from amongst the descendants of the founder of the Arab Renaissance, the late King Hussein Bin Ali.






e.
It is a condition for the person who shall ascend the Throne to be a Moslem, mentally sound, born by a legitimate wife, and of Moslem parents.






f.
None of the persons who have been excluded from succession by a Royal Decree on the ground of their unsuitability shall ascend the Throne.







Such exclusion shall not include the descendants of such person. Such Decree shall be countersigned by the Prime Minister and four Ministers at least, of whom shall be the Ministers of Interior and of Justice.






g.
The King attains his majority upon the completion of eighteen lunar years of his age. If the Throne devolves upon a person who is below this age, the powers of the King shall be exercised by the Regent or the Council of Regency who shall have been appointed by a Royal Decree issued by the reigning King. If he dies without making such nomination, the Council of Ministers shall appoint the Regent or the Council of Regency.






h.
Should the King become unable to exercise his power on account of his illness, his powers shall be exercised by a Viceregent or a Council of Viceregents. The Viceregent or the Council of Viceregents shall be appointed by a Royal Decree. When the King is unable to make such appointment, it shall be made by the Council of Ministers.






i.
Should the King intend to leave the country, he shall, before his departure and by a Royal Decree, appoint a Viceregent or a Council of Viceregents to exercise his powers during the period of his absence. The Viceregent or Council of Viceregents shall observe any conditions which may be contained in that Decree. If the absence of the King extends to more than four months and the Parliament is not in session, it shall be summoned immediately to consider the matter.






j.
Before the Regent or Viceregent or the member of the Council of Regency or of the Council of Viceregents assumes his office, he shall take the oath prescribed in Article (29) of this Constitution before the Council of Ministers.






k.
Should the Regent or Viceregent or a member of the Council of Regency or of the Council of Viceregents die or become incapable of performing his functions, the Council of Ministers shall appoint a suitable person to replace him.






l.
The age of a Regent or Viceregent or a member of the Council of Regency or of the Council of Viceregents shall not be less than (30) lunar years. However, a male relative of the King who has completed eighteen lunar years of his age may be appointed.






m.
If it is impossible for who has the title to the Throne to rule due to a mental illness, the Council of Ministers, on confirmation of that, shall immediately convene the Parliament. Should that illness be definitely confirmed, the Parliament shall decide to terminate his rule, whereupon the title to the Throne shall be transferred to the person entitled thereto after him according to the provisions of the Constitution. If the House of Representatives stands dissolved at that time or if its term had expired and the new House has not been elected, the former House of Representatives shall be convened for this purpose.





Article 29


The King shall upon his succession to the Throne take an oath before the Parliament, which shall convene under the chairmanship of the Speaker of the Senate, to uphold the Constitution and be loyal to the Nation.



Article 30


The King is the Head of the State and is immune from every liability and responsibility.



Article 31


The King shall ratify the laws, promulgate them and order the enactment of the regulations necessary for their implementation, provided that they shall not contain whatever violates the provisions thereof.



Article 32


The King is the Supreme Commander of the Land, Naval and Air Forces.



Article 33




1. The King declares war, makes peace and concludes treaties and agreements.




2. Treaties and agreements which entail any expenditures to the Treasury of the State or affect the public or private rights of Jordanians shall not be valid unless approved by the Parliament; and in no case shall the secret terms in a treaty or agreement be contrary to the overt terms.



Article 34




1. The King issues orders for the holding of elections to the House of Representatives in accordance with the provisions of the law.




2. The King convenes the Parliament, inaugurates, adjourns, and prorogues it in accordance with the provisions of the Constitution.




3. The King may dissolve the House of Representatives.




4. The King may dissolve the Senate or relieve one of its members of the membership.



Article 35


The King appoints the Prime Minister, dismisses him and accepts his resignation, and appoints the Ministers, dismisses them and accepts their resignation upon the recommendation of the Prime Minister.



Article 36


The King appoints the members of the Senate and appoints the Speaker of the Senate from amongst them and accepts their resignation.



Article 37




1. The King creates, confers and withdraws civil and military ranks, medals and the other honorific titles. He may delegate this authority to another person by a special law.




2. Currency shall be minted in the name of the King in implementation of the law.



Article 38


The King has the right to the special pardon and to remit the sentence, but the general pardon shall be determined by a special law.



Article 39


No death sentence shall be executed except after ratification by the King, and every such sentence shall be placed before him by the Council of Ministers accompanied by its opinion thereon.



Article 40




1. Subject to the provisions of paragraph (2) of this article: The King shall exercise his powers by a Royal Decree, and the Royal Decree shall be signed by the Prime Minister and the Minister or Ministers concerned. The King shall express his concurrence by placing his signature above the said signatures.




2. The King shall exercise his powers without a royal decree signed by the Prime Minister and the Minister or Ministers concerned in the following cases:







a.
Choosing the Crown Prince.






b.
Appointing a Viceroy.






c.
Appointing the Speaker of the Senate and its members, dissolving the Senate, and accepting the resignation of any of  its members or relieving members of their membership.






d.
Appointing the chair of the Judicial Council and accepting his resignation.






e.
Appointing the chair of the Constitutional Court and its members and accepting their resignations.






f.
Appointing the commander of the army, the director of intelligence, and director of the gendarmerie and terminating their services.





Part 2. Ministers



Article 41


The Council of Ministers shall consist of the Prime Minister, as Head, and of a number of ministers pursuant to the need and public interest.



Article 42


No person shall hold the position of Minister and the like except a Jordanian.



Article 43


The Prime Minister and Ministers shall, before assuming their functions, take the following oath before the King:


"I swear by Almighty God to be loyal to the King, uphold the Constitution, serve the Nation and conscientiously perform the duties entrusted to me".



Article 44


The Minister may not purchase or lease any Government property even if this is in public auction. He may not, during his ministerial office, be a member of the board of directors of any company, take part in any commercial or financial business or receive a salary from any company.



Article 45




1. The Council of Ministers shall undertake the responsibility of administering all affairs of the State, internal and external, with the exception of those affairs that were or may be entrusted in accordance with this Constitution or any law to any other person or body.




2. The authorities of the Prime Minister, the Ministers and the Council of Ministers shall be defined by regulations established by the Council of Ministers and ratified by the King.



Article 46


The Minister may be entrusted with the functions of one or more Ministries, as stated in the decree of appointment.



Article 47




1. The Minister shall be responsible for the administering of all the affairs pertaining to his Ministry and shall refer to the Prime Minister any matter not falling within his competence.




2. The Prime Minister shall take actions within his powers and competence and shall refer the other matters to the Council of Ministers for taking the necessary decisions in their regards.



Article 48


The Prime Minister and Ministers shall sign the decisions of the Council of Ministers, and these decisions shall be submitted to the King for their ratification in the cases required under this Constitution or any law or regulation enacted thereunder. These decisions shall be implemented by the Prime Minister and Ministers, each within his competence.



Article 49


The verbal or written orders of the King shall not release the Ministers from their responsibility.



Article 50




1. In the event of the resignation or dismissal of the Prime Minister, all Ministers shall be considered as having necessarily resigned.




2. In the event of the death of the Prime Minister the cabinet continues, headed by the Deputy Prime Minister or the most senior Minister, as needed, until the formation of a new cabinet.



Article 51


The Prime Minister and Ministers shall be jointly responsible before the House of Representatives for the public policy of the State; and each Minister shall as well be responsible before the House of Representatives for the functions of his Ministry.



Article 52


The Prime Minister or the Minister who is a member of either the Senate or the House of Representatives shall be entitled to vote in his House and to speak in both Houses. However, the Ministers who are not of the members of either House may speak in both of them without having the right to vote. The Ministers or their deputies shall have the right of priority to the other members to address both Houses. The Minister who receives the Ministry salary shall not receive, at the same time, the allocations of the membership in either House.



Article 53




1. The session for the vote of no confidence in the Council of Ministers or in any Minister shall be held either at the request of the Prime Minister or at a request signed by a number of not less than ten members of the House of Representatives.




2. The vote of no confidence shall be postponed for one time the period of which shall not exceed ten days if such is requested by the Minister concerned or by the Council of Ministers. The House shall not be dissolved during this period.




3. Every formed Council of Ministers shall place its ministerial statement to the House of Representatives within one month of the date of its formation if the House is in session and request the vote of confidence on that statement.




4. If the House of Representatives is not in session, it shall be called to convene in an extraordinary session; and the Council of Ministers shall place its ministerial statement and request the vote of confidence on that statement within one month from the date of its formation.




5. If the House of Representatives stands dissolved, the Council of Ministers shall place its ministerial statement and request the vote of confidence on that statement within a month from the date of the convening of the new House.




6. For the purposes of Paragraphs (3), (4), and (5) of this Article, the Council of Ministers shall obtain the vote of confidence if the absolute majority of the members of the House of Representatives votes favorably for it.



Article 54




1. The motion of no confidence in the Council of Ministers or in one of the Ministers may be raised before the House of Representatives.




2. If the House decides a vote of no confidence in the Council of Ministers by the absolute majority of the total number of its members, it should resign.




3. If the decision of the vote of no confidence concerns one of the Ministers, he should resign his office.



Article 55


Ministers shall be tried for crimes attributed to them resulting from the performance of their functions before the competent civil courts in the Capital, in accordance with the provisions of the law.



Article 56


The House of Representatives shall have the right to refer the Ministers to the Attorney General along with stating the justifying reasons. The decision of referral shall not be issued except by the majority of the members of whom the House of Representatives is composed.



Article 57


The Minister who shall be accused by the Attorney General upon the issuance of the decision of referral by the House of Representatives shall be suspended from office; his resignation shall not prevent the institution of proceedings against him nor the continuation of his trial.



CHAPTER 5. Constitutional Court



Article 58




1. A Constitutional Court shall be established - by a law - the headquarters of which shall be in the Capital; shall be considered as an independent and separate judicial body; and shall be composed of nine members at least inclusive of the President, to be appointed by the King.




2. The term of membership in the Constitutional Court shall be six years non-renewable.



Article 59




1. The Constitutional Court shall have the competence of oversight on the constitutionality of the applicable laws and regulations and its judgments shall be issued in the name of the King; its judgments shall be final and binding on all authorities and on all; its judgments shall as well be effective immediately unless the judgment specifies another date for its effectiveness; the judgments of the Constitutional Court shall be published in the Official Gazette within fifteen days of the date of their issuance.




2. The Constitutional Court shall have the right to interpret the provisions of the Constitution if such is requested therefrom by a decision issued by the Council of Ministers or by a decision taken by either House of the Parliament by majority; its decision shall be effective after its publication in the Official Gazette.



Article 60




1. The following entities - for limitation - shall the right to directly challenge at the Constitutional Court the constitutionality of the applicable laws and regulations:







a.
The Senate.






b.
The House of Representatives.






c.
The Council of Ministers.






2. In the case viewed by courts, any of the parties of the case may raise the issue of the non-constitutionality; the court shall - if it finds that the plea is serious - refer it to the court specified by the law for the purposes of the determination of its referral to the Constitutional Court.



Article 61




1. A member of the Constitutional Court shall meet the following conditions:







a.
To be Jordanian and does not hold the nationality of another state.






b.
To have reached fifty years of age.






c.
To be of those who served as judges in the Court of Cassation and the High Court of Justice, or of the professors of law in universities who hold the rank of professor ; or of the lawyers who spent a period of not less than fifteen years in the practice of law; and of the specialists to whom the conditions of membership in the Senate apply.






2. The President and Members of the Constitutional Court shall prior to assuming their functions take - before the King - an oath the text of which is:


"I swear by Almighty God to be loyal to the King and the country, to uphold the Constitution, to serve the Nation, and to honestly perform the duties entrusted to me".




3. The law shall specify the work method of the Court; its administration; the manner of appeal before it; and all the affairs related thereto and to its procedures, judgments and decisions; it shall assume its functions after the law related thereto comes into effect; the law shall indicate the rights of its members and their immunity.



CHAPTER 6. The Legislative Power - The Parliament



Article 62


The Parliament shall consist of two Houses: The Senate and the House of Representatives.



Part 1. The Senate



Article 63


The Senate, including the Speaker, shall consist of a number not exceeding one-half of the number of the House of Representatives.



Article 64


In addition to the conditions prescribed in Article (75) of this Constitution, a member of the Senate must have completed forty calendar years of his age and be one of the following classes: present and former prime ministers and ministers; persons who had previously held the offices of ambassadors, ministers plenipotentiary, speakers of the House of Representatives, presidents and judges of the Court of Cassation and of the Civil and Sharia Courts of Appeal; retired military officers of the rank of Lt. General and above; former representatives who were elected at least twice as representatives; and the other similar personalities who enjoy the confidence of the people in view of their work and services to the Nation and the country.



Article 65




1. The term of membership in the Senate shall be four years; the appointment of members shall be renewed every four years; and those of them whose term expired may be reappointed.




2. The term of office of the Speaker of the Senate shall be two years and he may be reappointed.



Article 66




1. The Senate shall meet simultaneously with the House of Representatives and the sessions shall be the same for both Houses.




2. If the House of Representatives is dissolved, the sessions of the Senate shall be suspended.



Part 2. The House of Representatives



Article 67




1. The House of Representatives shall be composed of members elected by general, secret and direct election in accordance with an election law which shall ensure the following matters and principles :







a.
The right of candidates to observe the electoral process.






b.
The punishment of those adversely influencing the voters' will.






c.
The integrity of the electoral process in all of its stages.






2. A law shall establish an independent body to manage the parliamentary and municipal elections, as well as any other general elections, in accordance with the provisions of the law. The Council of Ministers may assign the independent body to manage or supervise any other elections at the request of the entity authorized by law to conduct such elections.



Article 68




1. The term of the House of Representatives shall be four calendar years commencing from the date of the announcement of the results of the general election in the Official Gazette. The King may, by a Royal Decree, prolong the term of the House for a period of not less than one year and not more than two years.




2. The election should take place during the four months preceding the end of the term of the House. If the election has not taken place by the end of the term of the House or if delayed for any reason, the House shall remain in office until the election of the new House.



Article 69




1. The House of Representatives shall at the beginning of every ordinary session elect its Speaker for a period of two calendar years, and he may be re-elected.




2. If the House meets in a non-ordinary session and has no Speaker, the House shall elect a Speaker for a term which shall terminate at the beginning of the ordinary session.



Article 70


In addition to the conditions prescribed in Article (75) of this Constitution, a member of the House of Representatives must have completed thirty calendar years of his age.



Article 71




1. The Judiciary shall have the competence to determine the validity of the election of the members of the House of Representatives. Every voter from the constituency shall have the right to file a petition to the Court of Appeal which has jurisdiction over the constituency of the representative the validity of whose election is contested from his constituency within fifteen days from the date of the publication of the elections results in the Official Gazette indicating therein the reasons of his petition; its decisions shall be final and not subject to any way of challenge; its judgments shall be issued within thirty days from the date of the registration of the petition thereat.




2. The Court shall resolve either to reject the petition or to accept it in terms of subject; in which case it shall announce the name of the successful representative.




3. The House of Representatives shall announce the invalidity of the membership of the representative who the Court invalidated his membership and the name of the successful representative effective from the date of the issuance of the judgment.




4. The actions taken by the member whose membership was invalidated by the Court prior to its invalidation shall be deemed correct.




5. Should it be evident to the Court - as a result of its consideration of the petition filed thereto - that the election procedures in the constituency to which the petition relates are not consistent with the provisions of the law, it shall issue its decision for the invalidation of the election in that constituency.



Article 72


Any member of the House of Representatives may resign his seat by addressing the Speaker of the House in writing, and the Speaker shall place the resignation before the House to decide to accept it or reject it.



Article 73




1. If the House of Representatives is dissolved, a general election should be held so that the new House shall convene in a non-ordinary session not later than a maximum of four months after the date of dissolution. Such session shall be deemed as the ordinary session in accordance with the provisions of Article (78) of this Constitution and shall be subject to the conditions of prolongation and adjournment.




2. If the election has not taken place by the end of the four months, the dissolved House shall restore its full constitutional power and convene immediately as if the dissolution had not taken place and shall remain in office until the new House is elected.




3. Such non-ordinary session shall not in any case continue after (30) September and shall be prorogued on that date in order for the House to be able to hold its first ordinary session on the first of the month of October. If the non-ordinary session happens to be held in the months of October and November, it shall then be considered as the first ordinary session of the House of Representatives.



Article 74




1. If the House of Representatives is dissolved for any reason, the new House may not be dissolved for the same reason.




2. The government - in the tenure of which the House of Representatives is dissolved - shall resign within a week from the date of dissolution; and its head may not be designated to form the government that follows.




3. The Minister who intends to nominate himself for elections shall resign sixty days at least prior to the election date.



Part 3. Provisions Governing Both Houses



Article 75




1. No person shall be a member of the Senate and the House of Representatives:







a.
Who is not a Jordanian.






b.
Who was adjudged bankrupt and has not been legally discharged.






c.
Who was interdicted and the interdiction has not been removed.






d.
Who was sentenced to imprisonment for a period exceeding one year for a non-political crime and has not been pardoned.






e.
Who is insane or imbecile.






f.
Who is of the relatives of the King in the degree of consanguinity to be prescribed by a special law.






2. Every member of the Senate and the House of Representatives - during the term of his membership - shall refrain from contracting with the government; public official corporations; the companies owned or dominated by the government; or any public official corporation whether this contracting is in a direct or indirect way with the exception of contracts of lease of land and property and who is a shareholder in a company the members of which exceed ten persons.




3. If any of the cases of disqualification provided for in Paragraph (1) of this Article takes place as regards any of the members of the Senate and the House of Representatives during his membership or appears after his election, or violates the provisions of Paragraph (2) of this Article, his membership shall necessarily be non-existent and his seat shall become vacant, provided that the decision - if issued by Senate - shall be submitted to His Majesty the King for ratification.



Article 76


Subject to the provisions of Article (52) of this Constitution, combination may not take place between the membership of the Senate or the House of Representatives and public offices. Public offices mean every office whose holder receives his salary from public funds; this includes municipal departments. No combination may as well take place between the membership of the Senate and the House of Representatives.



Article 77


Subject to the provision in this Constitution relating to the dissolution of the House of Representatives, the Parliament shall hold one ordinary session during each year of its term.



Article 78




1. The King shall summon the Parliament to convene in its ordinary session on the first day of the month of October of each year, and if the said day is an official holiday, on the first following day which is not an official holiday; however the King may, by a Royal Decree published in the Official Gazette, postpone the meeting of the Parliament to a date to be fixed in the Royal Decree, provided that the period of postponement shall not exceed two months.




2. If the Parliament is not summoned to convene in accordance with the preceding Paragraph, it shall meet of its own motion as if it was summoned pursuant thereto.




3. The ordinary session of the Parliament shall begin on the date upon which it is summoned to meet in accordance with the two preceding Paragraphs, and this ordinary session shall last for six months, unless the King dissolves the House of Representatives before the expiration of that period. The King may prolong the ordinary session for another period not exceeding three months for the completion of pending matters. At the expiration of the first six months or any prolongation thereof, the King shall prorogue the said session.



Article 79


The King shall inaugurate the ordinary session of the Parliament by delivering the Speech from the Throne in the joint meeting of both Houses. He may deputize the Prime Minister or one of the Ministers to perform the inauguration ceremony and deliver the Speech from the Throne. Each of the two Houses shall submit a petition in which it shall include its reply thereto.



Article 80


Every member of the Senate and the House of Representatives shall, before starting his work, take an oath before his House in the following provision:


"I swear by Almighty God to be loyal to the King and to the country, uphold the Constitution, serve the Nation, and duly perform the duties entrusted to me."



Article 81




1. The King may, by a Royal Decree, adjourn the sessions of the Parliament for only three times; and for two times only if the meeting of the Parliament was postponed under Paragraph (1) of Article (78), provided that during any one ordinary session the periods of adjournments may not exceed two months, including the period of postponement. The periods of such adjournments shall not be taken into account in computing the term of the session.




2. Each of the Senate and the House of Representatives, may adjourn its sessions from time to time in conformity with its by-laws.



Article 82




1. The King may whenever necessary summon the Parliament to meet in extraordinary sessions for an unspecified period for every session for the purpose of deciding certain matters to be specified in the Royal Decree when the summons are issued. The extraordinary session shall be prorogued by a Decree.




2. The King shall summon the Parliament to meet in extraordinary sessions as well when requested by the absolute majority of the House of Representatives by a petition signed thereby indicating the matters desired to be discussed.




3. The Parliament may not discuss in any extraordinary session except the matters specified in the Royal Decree by virtue of which the session is convened.



Article 83


Each of the two Houses shall make its by-laws for the control and organisation of its proceedings; and such by-laws shall be submitted to the King for ratification.



Article 84




1. No meeting of either of the two Houses shall be considered duly constituted unless attended by the absolute majority of the members of the House, and shall continue to be duly constituted as long as this majority is present therein.




2. Resolutions of each of the two Houses shall be issued by the majority of votes of the members present, excluding the Speaker, unless this Constitution provides otherwise. In the case of a tie vote, the Speaker should give the vote of preponderance.




3. If the voting is related to the Constitution or to a motion of no confidence in the Council of Ministers or in one of the Ministers, the votes should be given by calling the members in their names and in a loud voice.



Article 85


The sittings of each of the two Houses shall be open. Secret meetings may, however, be convened at the request of the Government or the request of five of the members. The House shall then decide to accept or reject the said request.



Article 86




1. No member of the Senate and the House of Representatives shall be detained or tried during the currency of the sitting of the Parliament unless the House to which he belongs issues a decision by the absolute majority that there is sufficient reason for his detention or trial or unless he was arrested flagrant delicto. In the event of his arrest in this manner, the House should be notified immediately.




2. If a member is detained for any reason during the period the Parliament is not sitting, the Prime Minister shall notify the House to which that member belongs when it sits of the proceedings taken, coupled with the necessary explanation.



Article 87


Every member of the Senate and the House of Representatives shall have complete freedom of speech and expression of opinion within the limits of the by-laws of the House to which he belongs; and the member may not be answerable because of any voting or opinion he expresses or speech he makes during the sittings of the House.



Article 88


If the seat of a member of the Senate and the House of Representatives becomes vacant by death, resignation or any other reasons with the exception of whoever a judicial decision was issued in his regards invalidating his membership, the relevant House shall notify the Government or the Independent Election Commission - if he is a representative - within thirty days from the vacancy of the seat of the member; and his seat shall be filled by appointment if he is a Senator or in accordance with the provisions of the Election Law if he is a representative within a period of two months from the date of the notification by the House of the vacancy of the seat; and the membership of the new member shall last to the end of the term of the House.



Article 89




1. In addition to the circumstances in which the Senate and the House of Representatives hold meetings pursuant to Articles (29), (34), (79) and (92) of this Constitution, they shall jointly meet at the request of the Prime Minister.




2. When the two Houses jointly meet, the meeting shall be presided over by the Speaker of the Senate.




3. The joint meetings of the two Houses shall not be considered properly constituted unless the absolute majority of the members of each of the two Houses is present. Decisions shall be issued by the majority of the votes of those present, exclusive of the Speaker who, in case of a tie vote, shall give the vote of preponderance.



Article 90


No one may be terminated from the membership of either the Senate and the House of Representatives except by a resolution issued by the House to which he belongs; provided that, in other than the cases of non-combination and of disqualification prescribed in this Constitution and in the Elections Law, the resolution of termination shall be issued by a two-thirds majority of the members composing the House. If the termination concerns a member of the Senate, the resolution of the House shall be submitted to the King for ratification.



Article 91


The Prime Minister shall refer the draft of every law to the House of Representatives which shall have the right to accept, amend, or reject the draft; in all cases the draft shall be referred to the Senate. No law may be promulgated unless passed by both Houses and ratified by the King.



Article 92


If either House twice rejects the draft of any law and the other House accepts it, amended or not amended, both Houses shall meet in a joint sitting presided over by the Speaker of the Senate to discuss the articles in dispute. Acceptance of the draft shall be conditional upon the issuance of the resolution of the joint House by a two-thirds majority of the members present. When the draft is rejected in the manner described above, it shall not be placed again before the House in the same session.



Article 93




1. Every draft law passed by the Senate and the House of Representatives shall be submitted to the King for its ratification.




2. The law shall come into force at its promulgation by the King and the lapse of thirty days from of its publication in the Official Gazette unless there is a special provision in the law that it shall come into force from another date.




3. If the King contends not to ratify the law, he may, within six months from the date of its submission to him, return it to the House coupled with a statement of the reasons for the non-ratification.




4. If the draft of any law (other than the Constitution) is returned within the period specified in the previous Paragraph and is passed by the Senate and the House of Representatives for a second time by the approval of two-thirds of the members of whom each of the two Houses is composed, it should then be promulgated. If the law is not returned ratified within the period prescribed in the third Paragraph of this Article, it shall be considered as effective and ratified. If it doesn't obtain the two-thirds majority, it may not be reconsidered during that session; however, the Parliament can reconsider the said draft in the next ordinary session.



Article 94




1. When the House of Representatives is dissolved, the Council of Ministers - with the approval of the King - shall have the right to issue provisional laws to cover the following matters:







a.
General disasters.






b.
The state of war and emergencies.






c.
The need for necessary and urgent expenditures which cannot be postponed.




The provisional laws - which should not violate the provisions of the Constitution - shall have the force of law, provided they are placed before the Parliament in the first sitting it holds. The Parliament shall take decisions in their regards during two consecutive ordinary sessions from the date of their referral. It may approve, amend or reject such laws. If it rejects them or the period provided for in this Paragraph elapses without decisions, the Council of Ministers should - with the approval of the King - declare their nullity immediately; and from the date of such declaration the force of law they had shall cease provided that this shall not affect contracts or acquired rights.




2. Provisional laws shall come into effect in the manner laws come into effect by virtue of the provision of Article (93) of this Constitution.



Article 95




1. Ten or more members of either the Senate and the House of Representatives may propose laws. Every proposal shall be referred to the concerned committee in the House for opinion. If the House contends to accept the proposal, it shall refer it to the Government for putting it in the form of draft law, and to submit it to the House in the same session or in the session that follows.




2. Every law proposal submitted by the members of either the Senate and the House of Representatives in accordance with the preceding Paragraph and rejected by the House may not be presented in the same session.



Article 96


Every member of the Senate and the House of Representatives may address questions and interpellations to the Ministers concerning any of the public matters, in accordance with what is provided for in the by-laws of the House to which that member belongs. No interpellation shall be debated before the lapse of eight days from its receipt by the Minister, unless the case is urgent and the Minister agrees to shorten said period.



CHAPTER 7. The Judicial Power



Article 97


Judges are independent, and they are not subject to any authority, in their jurisdiction, other than that of the law.



Article 98




1. Judges of the Civil and Sharia Courts shall be appointed and dismissed by a Royal Decree in accordance with the provisions of the laws.




2. A Judicial Council shall - by a law - be established to assume all the affairs relevant to civil judges.




3. Without prejudice to Paragraph (1) of this Article, the Judicial Council shall solely have the right to appoint civil judges in accordance with the provisions of the law.



Article 99


The courts are of three types:







1.
Civil Courts






2.
Religious Courts






3.
Special Courts





Article 100


The types of all courts, their levels, divisions, jurisdictions and the manner of their administration shall be specified by a special law, provided that such law shall provide for the establishment of an Administrative Jurisdiction in two levels.



Article 101




1. The courts shall be open to all and shall be immune from interference in their affairs.




2. No civilian may be tried in a criminal case where all its judges are not civilian, the exception to that are the crimes of treason, espionage, terrorism, the crimes of drugs and currency forgery.




3. Court sittings shall be public unless the court decides that they be in camera in consideration of public order or in preservation of morals. In all cases, the pronouncement of the verdict shall be in a public sitting.




4. The accused is innocent until proven guilty by a final verdict.



Article 102


Civil Courts in the Hashemite Kingdom of Jordan shall have the right to exercise jurisdiction over all persons in all civil and criminal matters, including cases filed by the Government or filed against it, with exception of the matters in respect of which jurisdiction is vested in Religious Courts or Special Courts in accordance with the provisions of this Constitution or any other legislation in force.



Article 103




1. Civil Courts shall exercise their competences in respect of civil and criminal jurisprudence in accordance with the provisions of the laws in force in the Kingdom; however, in matters of personal status of foreigners or in civil and commercial matters which it is habitual in international tradition to apply the law of other countries in their regard, such law shall be applied in the manner provided for by the law.




2. Matters of personal status are the matters specified by law and in accordance therewith fall within the sole jurisdiction of the Sharia Courts when the parties are Moslems.



Article 104


Religious Courts shall be divided into:







1.
The Sharia Courts






2.
The Tribunals of other Religious Communities





Article 105


The Sharia Courts alone shall have the jurisdiction - in accordance with their own laws - in the following matters:







1.
Matters of personal status of Moslems.






2.
Cases of blood money (Diya) if the two parties are both Moslems or one of the parties is not a Moslem and the two parties consent to that the right of jurisdiction be for the Sharia Courts.






3.
Matters pertaining to Islamic (Waqfs).





Article 106


Sharia Courts shall in their jurisdiction apply the provisions of the Sharia.



Article 107


The manner of organisation of the affairs of the Islamic (Waqfs) and the administration of their financial and other matters, shall be specified by a special law.



Article 108


The Tribunals of Religious Communities are the tribunals of the non-Moslem religious communities that have been or will be recognised by the Government as established in the Hashemite Kingdom of Jordan.



Article 109




1. The Tribunals of Religious Communities shall be composed in conformity with the provisions of laws issued pertaining thereto. In such laws the jurisdictions of said Tribunals shall be defined as regards matters of personal status and (Waqfs) constituted for the benefit of the community concerned. However, matters of personal status of such community shall be the matters of personal status of Moslems within the jurisdiction of the Sharia Courts.




2. The Tribunals of Religious Communities shall apply the procedures and provisions related to the matters of personal status which are not considered matters of personal status of Moslems within the jurisdiction of the Sharia Courts; provided that the legislations of such Tribunals shall organize the conditions of the appointment of their judges and the procedures of trials before them.



Article 110


Special Courts shall exercise their jurisdiction in accordance with the provisions of the laws relevant thereto.



CHAPTER 8. Financial Matters



Article 111


No tax or duty shall be imposed except by law; and they shall not include the kinds of fees which the Treasury charges for the services rendered by Government departments to individuals or in consideration of benefits accruing to them from the State domain. In imposing taxes, the Government shall apply the principle of progressive taxation, along with the attainment of equality and social justice; and provided that such shall not exceed the capacity of tax-payers and the State's need for funds.



Article 112




1. The General Budget draft law and the Governmental Units Budgets draft law shall be submitted to the Parliament at least one month before the beginning of the fiscal year for their consideration in accordance with the provisions of the Constitution. The same provisions related to the Budget in this Constitution shall apply to them. The Government shall submit the final accounts by the end of six months from the end of the previous fiscal year.




2. Voting on the General Budget shall take place chapter by chapter.




3. No sum in the Expenditure Section of the General Budget may be transferred from one chapter to another except by a law.




4. The Parliament, when debating the General Budget draft law or the provisional laws relating thereto, may reduce the expenditures in the chapters in accordance with what it considers to be consistent with the public interest; it may not increase those expenditures neither by amendment nor by the proposal submitted separately. However, it may, after the close of the debate, propose laws for the creation of new expenditures.




5. During the debate of the General Budget, no proposal shall be accepted which is submitted for the abrogation of an existing tax or the imposition of a new tax or the amendment, by increase or decrease, of established taxes which affects what is prescribed by the financial laws in force; and no proposal shall be accepted for amending expenditures or revenues fixed by contracts.




6. The State's revenues and expenditures estimated for each fiscal year shall be approved by the General Budget Law; however, the said Law may provide for the allocation of specified sums for more than one year.



Article 113


If it is not possible to enact the General Budget Law prior to the beginning of the new fiscal year, expenditure shall continue by monthly appropriations at the rate of 1/12 for each month of the previous year's budget.



Article 114


The Council of Ministers may, with the approval of the King, establish regulations for the control of the appropriation and expenditure of the public funds and the organisation of Government stores.



Article 115


All receipts from taxes and other State's revenues should be paid into the Treasury and shall be included in the State budget unless otherwise provided by law. No part of the funds of the Treasury shall be appropriated and expended for any purpose whatsoever except by a law.



Article 116


The Civil List of the King shall be paid from the general revenue and shall be specified in the General Budget Law.



Article 117


Every concession given for granting any right related to the exploitation of mines, minerals or public utilities should be sanctioned by a law.



Article 118


No person shall be exempt from the payment of taxes and duties in other than the circumstances prescribed by the law.



Article 119


An Audit Bureau shall be set up by a law for controlling the State's revenue, expenses and the ways of their expenditure:







1.
The Audit Bureau shall submit to the Senate and the House of Representatives a general report containing the irregularities committed, the liability resultant therefrom, its opinions and comments at the beginning of every ordinary session and whenever either House requests it to do so.






2.
The law shall provide for the immunity of the Head of the Audit Bureau.





CHAPTER 9. General Provisions



Article 120


The administrative divisions of the Hashemite Kingdom of Jordan, the structures of Government Departments, their grades, designations, method of administration, and the manner of the appointment of civil servants, their dismissal, their supervision and the limits of their authorities and competences shall be specified by regulations issued by the Council of Ministers with the approval of the King.



Article 121


Municipal affairs and local councils shall be administered by municipal or local councils in accordance with special laws.



Article 122




1. A High Tribunal shall be composed of the Speaker of the Senate, as President, and of eight members: three of whom shall be appointed by the Senate from its members by ballot, and five from the judges of the highest civil court in the order of seniority; and when necessary, the number shall be completed from the presidents of the courts that follow it in the order of seniority as well.




2. The High Tribunal shall have the right to interpret the provisions of the Constitution if it is so requested by a decision issued by the Council of Ministers or by decision taken by either House of Parliament by absolute majority; and shall be effective after its publication in the Official Gazette.




3. This Article shall be considered as necessarily null and void once the Constitutional Court law is put into effect.



Article 123




1. The Special Tribunal (Diwan ) shall have the right to interpret the provision of any law which has not been interpreted by the courts if it is so requested by the Prime Minister.




2. The Special Tribunal shall be composed of the President of the highest civil court as President, and the membership of two of its judges and one of the senior administration officials to be appointed by the Council of Ministers, to whom shall be added a member from among the senior officials of the Ministry related to the requested interpretation to be delegated by the Minister.




3. The Special Tribunal shall issue its decisions by majority.




4. The decisions issued by the Special Tribunal and published in the Official Gazette shall have the force of law.




5. All other matters related to the interpretation of laws shall be decided by courts as they arise in the usual manner.



Article 124


In the event of what necessitates the defence of the country in the case of emergencies, a law in the name of the Defence Law shall be enacted by virtue of which power shall be given to the person specified by the law to take the necessary actions and measures including the power of the suspension of the ordinary laws of the State to ensure the defence of the country. The Defence Law shall come into force when this is declared by a Royal Decree to be issued on the basis of a decision by the Council of Ministers.



Article 125




1. In the event of dangerous emergencies where the actions and measures under the preceding Article of this Constitution are considered insufficient for the defence of the Kingdom, the King, based on the decision of the Council of Ministers, may by a Royal Decree declare martial law in the whole of the Kingdom or any part thereof.




2. When martial law is declared, the King may by a Royal Decree issue any instructions as may be necessary for the purposes of the defence of the Kingdom, notwithstanding the provisions of any law in force. All persons charged with the implementation of such instructions shall remain to be subject to the legal liability resultant from their acts under the provisions of the laws until they are relieved of such liability by a special law to be enacted for this purpose.



Article 126




1. The procedures prescribed in this Constitution with regard to draft laws shall apply to any draft for the amendment of this Constitution; it is conditional for the approval of the amendment to be passed by the two-thirds majority of the members of each of the Senate and the House of Representatives. In the event of the meeting of the two Houses in accordance with Article (92) of this Constitution, it is conditional for the approval of the amendment to be passed by the two-thirds majority of the members of whom each House is composed. In both cases, it shall not be considered effective unless ratified by the King.




2. No amendment may be made to the Constitution during the period of Regency as regards the rights of the King and his succession.



Article 127




1. The mission of the military shall be restricted to the safety and defense of the homeland.




2. A law shall define the rules of the military, the intelligence services, the police and the gendarmerie, as well as the rights and duties of their members.




3. The King appoints the commander of the army and the director of intelligence and the director of the gendarmerie and accepts their resignations.



CHAPTER 10. Enforcement of Laws and Repeals



Article 128




1. The laws issued in accordance with this Constitution for the regulation of rights and freedoms may not influence the essence of such rights or affect their fundamentals.




2. All laws, regulations and other legislative acts in force in the Hashemite Kingdom of Jordan when this Constitution comes into force shall remain in force until they are repealed or amended by a legislation issued thereunder within a maximum period of three years.



Article 129




1. The Jordanian Constitution issued on 7 December 1946 together with the amendments thereto are hereby repealed.




2. The Palestine Order-in-Council for the year 1922 and the amendments thereto are hereby repealed.




3. The repeal provided for in the preceding two Paragraphs shall not affect the validity of any law or regulation issued thereunder or any act done by virtue thereof prior to the coming into force of the provisions of this Constitution.



Article 130


The provisions of this Constitution shall come into force from the date of its publication in the Official Gazette.



Article 131


The Council of Ministers shall be charged with the execution of the provisions of this Constitution

